Exhibit 10.4

2012 Annual Base Salaries

 

Executive Officer

   Prior Base Salary      2012 Base Salary  

Douglas C. Bryant

President and Chief Executive Officer

   $ 482,040       $ 496,501   

Robert J. Bujarski

Senior Vice President, Business Development and General Counsel

   $ 311,472       $ 320,816   

Scot M. McLeod

Senior Vice President, Operations

   $ 276,841       $ 285,146   

Mark Smits

Senior Vice President, Commercial Operations, North America

   $ 285,000       $ 290,700 * 

Timothy T. Stenzel

Chief Scientific Officer

   $ 299,421       $ 308,404   

Randall Steward

Chief Financial Officer

   $ 300,000       $ 303,000 * 

John D. Tamerius

Senior Vice President, Clinical and Regulatory Affairs

   $ 281,726       $ 290,178   

 

* Prorated salary increase for those hired by the Company in calendar year 2011.